Motion Granted and Order filed April 7, 2020.




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-20-00028-CV
                             ____________

                      Thomas Dan Little, Appellant
                                   v.
                     Roxana Paula Popovici, Appellee


                 On Appeal from the 257th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2019-48234

                              _____________

                           NO. 14-20-00029-CV
                             _____________

                      Thomas Dan Little, Appellant
                                   v.
                     Roxana Paula Popovici, Appellee


                 On Appeal from the 257th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2019-46856
                                    _____________

                                 NO. 14-20-00038-CV
                                   _____________

                           Thomas Dan Little, Appellant
                                        v.
                          Roxana Paula Popovici, Appellee


                      On Appeal from the257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-27014


                                        ORDER

         On January 13, 2020, Thomas Dan Little filed a notice of appeal from the
order signed December 13, 2019, denying his application for protective order. The
appeal was assigned to this court under our appellate number 14-20-00028-CV.

         On January 13 2020, Thomas Dan Little also filed a notice of appeal from the
order signed December 13, 2019, granting Roxana Paula Popovici’s application for
protective order. The appeal was assigned to this court under our appellate number
14-20-00029-CV.

         On January 13, 2020, Thomas Dan Little filed a notice of appeal from the
order signed January 10, 2020, regarding communication between the parties. The
appeal was assigned to this court under our appellate number 14-20-00038-CV.

         On March 2, 2020, appellant filed a motion to consolidate the related appeals.
Appellee did not respond. The motion is GRANTED and we issue the following
order:

         We order the appeals pending under our appellate case numbers 14-20-00028-
CV, 14-20-00029-CV, and 14-20-00038-CV CONSOLIDATED.

                                            2
      Appellant further requests each party be limited to a single brief and the
establishment of a briefing schedule. The motion is GRANTED. Appellant’s brief
is due sixty (60) days from the date of this order. Appellee’s brief will be due sixty
(60) days after appellant’s brief is filed. Appellee’s reply brief, if any, will be due
twenty (20) days after appellee’s brief is filed. The parties are directed to include the
appellate case numbers of all three appeals on their briefs and all filings in this court.



                                         PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                            3